                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
vs.                                        )   CRIMINAL NO. 15-00284-CG
                                           )
TERRILL L. EVANS,                          )
                                           )
       Defendant.                          )

                  PRELIMINARY ORDER OF FORFEITURE

      This cause comes before the Court on the United States of America's Motion

for Preliminary Order of Forfeiture (Doc. 38) for the following:

             A Springfield, .40 caliber pistol, SN: MG323996;
             A P9RK, 9mm pistol, SN: K16342; and
             A Taurus, .40 caliber pistol, SN: SYJ44985.

      Being fully advised of the relevant facts, the Court hereby finds that the

defendant was in possession of the above firearms during and in furtherance of a

drug trafficking crime, to which he pled guilty.

      Further, the Court has already ordered forfeiture of the defendant’s interest

in the firearms identified above.

      Accordingly, it is hereby:

      ORDERED, ADJUDGED, and DECREED that for good cause shown, the

United States’ motion is GRANTED.

      It is FURTHER ORDERED that, pursuant to 18 U.S.C. § 924(d), 28 U.S.C.
§ 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, the

firearms identified above are hereby forfeited to the United States for disposition

according to law.

       It is FURTHER ORDERED that upon issuance of this Preliminary Order of

Forfeiture, the United States shall provide written notice to all third parties known

to have an alleged legal interest in the property and publish notice on the Internet

at www.forfeiture.gov of its intent to forfeit the property pursuant to Rule

32.2(b)(6).   Determining whether a third party has any interest in the property

must be deferred until a third party files a claim in an ancillary proceeding under

Rule 32.2(c).

       The Court retains jurisdiction to address any third party claim that may be

asserted in these proceedings, and to enter any further order necessary for the

forfeiture and disposition of such property, including a final order of forfeiture

pursuant to Rule 32.2(c)(2).

       DONE and ORDERED this 19th day of November, 2018.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                        2
